MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this                           May 18 2018, 10:00 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                         CLERK
                                                                       Indiana Supreme Court
purpose of establishing the defense of res judicata,                      Court of Appeals
                                                                            and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marc Lopez                                               Curtis T. Hill, Jr.
The Marc Lopez Law Firm                                  Attorney General of Indiana
Indianapolis, Indiana
                                                         Laura R. Anderson
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Susanna Conlin,                                          May 18, 2018

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1709-CR-2080
        v.                                               Appeal from the Marion Superior
                                                         Court.
State of Indiana,                                        The Honorable Clayton A. Graham,
                                                         Judge.
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G07-1607-CM-27978



Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018            Page 1 of 15
[1]   Susanna Conlin appeals from her conviction of operating a vehicle while
                                                       1
      intoxicated endangering a person, a Class A misdemeanor. She argues the trial

      court erred by misapplying a statutory presumption in favor of the State and by

      abusing its discretion in the admission of evidence.


[2]   The following issues are presented for our review:


                 1.       Did the trial court misapply a statutory presumption
                          under Indiana Code section 9-30-6-15(b) (2001) when
                          finding Conlin guilty of operating a vehicle while
                          intoxicated endangering a person?
                 2.       Did the trial court err by admitting Conlin’s statement,
                                                                      2
                          which she made prior to receiving Miranda warnings,
                          that she was driving the vehicle at the time of the accident?
                 3.       Did the trial court err by admitting statements made by the
                          passenger of Conlin’s vehicle under the excited utterance
                          exception to the hearsay rule?
      We affirm in part, and reverse and remand in part.


[3]   At approximately 11:04 p.m. on July 20, 2016, Conlin was driving a vehicle, in

      which Brett Lanpher was a passenger, when they were involved in a single-

      vehicle crash at Exit 37D on Interstate 69 South. Another vehicle had sped past

      Conlin’s vehicle causing her to lose control, hit a guardrail, go off the road, and




      1
          Ind. Code § 9-30-5-2(b) (2001).
      2
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 2 of 15
      flip her car on its hood up to three times, wrecking her vehicle. Extensive

      damage encompassed the entire vehicle.


[4]   At 11:12 p.m. Indiana State Trooper Stephon Mason was dispatched to the

      location of the accident. Trooper Mason and emergency personnel arrived at

      the scene at 11:34 p.m. Both Conlin and Lanpher were outside the vehicle and

      had begun walking up the hill from where the vehicle finally came to rest.

      When Mason asked the two about the cause of the accident, both Conlin and

      Lanpher responded that while Conlin was driving the vehicle, another car

      rapidly passed causing Conlin to lose control of the vehicle. While gathering

      this information, Trooper Mason observed that Conlin had a laceration below

      one of her eyes and was bleeding. He further observed that Conlin’s eyes were

      red, her speech was slurred, her balance was poor–swaying back and forth, and

      he detected an odor of alcohol from her person. The officer testified that

      Lanpher also exhibited signs of intoxication.


[5]   Conlin was evaluated by medical personnel on the scene, but declined medical

      attention. Trooper Mason then asked Conlin if she had any physical

      impairments that would affect her performance of field sobriety tests. After

      Conlin denied having any physical impairments, she took the horizontal gaze

      nystagmus (HGN) test and failed. No other field sobriety tests were

      administered due to safety concerns and lighting issues. Based upon the

      officer’s observations and Conlin’s failure to pass the HGN test, Trooper

      Mason believed that Conlin was intoxicated.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 3 of 15
[6]   Conlin initially consented to a chemical breath test, but then refused to

      complete the test by providing an inadequate breath sample and by spitting out

      the mouthpiece during at least three subsequent attempts at testing. Trooper

      Mason informed Conlin that, in his opinion, her behavior constituted a refusal

      of the test. He then sought and was granted a warrant for a blood draw.

      Conlin was transported to a hospital where the blood draw occurred at 2:14

      a.m. The results of the blood draw showed that Conlin’s blood alcohol content

      was .098.


[7]   On July 21, 2016, the State charged Conlin with one count of Class A

      misdemeanor operating a vehicle while intoxicated endangering a person. The

      State later amended the charging information to add a count of Class C
                                                                                    3
      misdemeanor operating a vehicle with a BAC of .08 or more. At the

      conclusion of Conlin’s bench trial, the trial court found her guilty on both

      counts and found that the Class C misdemeanor charge merged with the Class

      A misdemeanor count for sentencing purposes.


[8]   More specifically, the record reflects that at the end of Conlin’s bench trial, the

      trial court found Conlin guilty of operating a vehicle while intoxicated

      endangering a person, a Class A misdemeanor. Tr. Vol. II, p. 91. The trial

      court further stated that the “Court also finds Susanna Conlin guilty of Count

      II, having a blood alcohol content over .08. For sentencing purposes Count II




      3
          Ind. Code § 9-30-5-1(a)(1) (2001).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 4 of 15
      will merge into Count I.” Id. The trial court’s written courtroom minutes

      reflect that the trial court’s judgment was a finding of guilty on both counts with

      Count II merging with Count I for sentencing purposes. Appellant’s App. Vol.

      II, p. 89. The trial court’s sentencing order shows that the disposition of the

      charges resulted in a finding of guilty on Count I and that for Count II the

      conviction was merged. Id. at 83. The trial court imposed a one-year sentence

      on Count I.


                                                       1.
[9]   Conlin’s first argument on appeal is that the trial court misapplied a statutory

      presumption under Indiana Code section 9-30-6-15(b) when finding Conlin

      guilty of operating a vehicle while intoxicated endangering a person. Because

      the charges Conlin faced were offenses under Indiana Code chapter 9-30-5, the

      statutory presumption was potentially applicable. The statutory presumption

      provides as follows:


              If, in a prosecution for an offense under IC 9-30-5, evidence
              establishes that:
              (1) a chemical test was performed on a test sample taken from the
              person charged with the offense within the period of time
              allowed for testing under section 2 of this chapter; and
              (2) the person charged with the offense had an alcohol
              concentration equivalent to at least eight-hundredths (0.08) gram
              of alcohol per:
              (A) one hundred (100) milliliters of the person’s blood at the time
              the test sample was taken; or
              (B) two hundred ten (210) liters of the person’s breath;


      Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 5 of 15
                the trier of fact shall presume that the person charged with the
                offense had an alcohol concentration equivalent to at least eight-
                hundredths (0.08) gram of alcohol per one hundred (100)
                milliliters of the person’s blood or per two hundred ten (210)
                liters of the person’s breath at the time the person operated the
                vehicle. However, this presumption is rebuttable.
       Ind. Code § 9-30-6-15(b).


[10]   The test must be administered within three hours after the law enforcement

       officer had probable cause to believe the person committed an offense under

       Indiana Code chapter 9-30-5 or a violation under Indiana Code chapter 9-30-15.

       Ind. Code § 9-30-6-2(c) (1994). The three-hour time limit begins from the

       moment at which the vehicle was operated in violation of Indiana Code chapter

       9-30-5, not from the moment at which the officer ideates probable cause.

       Mordacq v. State, 585 N.E.2d 22 (Ind. Ct. App. 1992). Indiana Code sections 9-

       30-6-2 and 9-30-6-15 allow a fact-finder to relate the driver’s blood alcohol

       content at the time of a chemical test back to the blood alcohol level at the time

       of the operation of the vehicle if done within the three-hour time period.

       Allman v. State, 728 N.E.2d 230 (Ind. Ct. App. 2000). There is no dispute that
                                                                                            4
       the test was administered outside the three-hour time period.




       4
         At trial the State argued that the test was conducted “well within that three-hour time limit,” citing Trooper
       Mason’s arrival time of 11:34 p.m. and the test time of 2:14 a.m. Tr. Vol II, p. 87. On appeal, the State
       concedes that the blood test was taken outside the three-hour time period, thus depriving the State of the
       benefit of the statutory presumption. Appellee’s Br. p. 14. Although the test was not conducted within the
       three-hour time period, that affected only the presumption not the test’s admissibility. Mannix v. State, 54
N.E.3d 1002 (Ind. Ct. App. 2016).

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018                 Page 6 of 15
[11]   Conlin moved for a voluntary dismissal which was denied by the trial court.

       Conlin had argued that Count II should be dismissed because the test was

       conducted outside the three-hour time period and the State had failed to

       provide any extrapolation evidence. Conlin further argued that Count I should

       be dismissed because the other evidence of intoxication was insufficient to show

       she was intoxicated.


[12]   On appeal, one of the State’s arguments is that any error in the trial court’s

       denial of what it characterizes as Conlin’s motion for a directed verdict “was

       harmless as the trial court did not enter judgment of conviction on the BAC

       charge.” Appellee’s Br. p. 11. The State supports this conclusion by arguing

       that Conlin “only stands convicted of Class A misdemeanor operating a vehicle

       while intoxicated endangering a person, which does not require proof of any
                               5
       particular BAC.” Id. We disagree that the error is harmless.


[13]   Indiana Code section 35-38-1-6 (1983) provides that if “a defendant is charged

       with an offense and an included offense in separate counts [] and . . . is found

       guilty of both counts[,] judgment and sentence may not be entered against the

       defendant for the included offense.” A conviction of both an offense and its

       lesser included offense is tantamount “to convicting a defendant twice for the

       same conduct.” Parks v. State, 734 N.E.2d 694, 701 (Ind. Ct. App. 2000), trans.




       5
         The State notes that the record is unclear as to whether the trial court vacated the judgment of conviction on
       Count II, or just merged the convictions for sentencing purposes. Appellee’s Br. at 16 n.1. The State
       acknowledges that if the trial court did the latter, such is not sufficient to cure a double jeopardy violation and
       the conviction should be vacated. Id.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018                   Page 7 of 15
       denied. An offense is a lesser included offense if it differs from another only in

       the respect that a less serious risk of harm to the public interest is required to

       establish its commission. Watson v. State, 972 N.E.2d 378 (Ind. Ct. App. 2012).


[14]   The Indiana General Assembly has classified the offense of operating a vehicle

       while intoxicated in a manner that endangers a person as a Class A

       misdemeanor, whereas the offense operating a vehicle with a blood alcohol

       content of at least .08 percent but less than .15 percent is a Class C

       misdemeanor. By the classification of the offenses, our legislature has

       determined that the risk caused by an intoxicated driver who drives in a manner

       that endangers a person is greater than the risk caused by a driver with a blood

       alcohol content of at least .08 percent but less than .15 percent. Cf. Sering v.

       State, 488 N.E.2d 369 (Ind. Ct. App. 1986) (legislative intent evidenced by

       disparate classification of two offenses).


[15]   In Townsend v. State, 860 N.E.2d 1268, 1270 n.1 (Ind. Ct. App. 2007), the trial

       court entered judgment on a battery count, but merged the count with an

       attempted murder count. The trial court did not sentence the defendant for the

       battery count, but the chronological case summary indicated that judgment was

       entered on that count. Id. On appeal, the battery conviction was reversed and

       the matter was remanded to the trial court to vacate the factually lesser-included

       offense. Id.


[16]   Here, the charge against Conlin alleging Class C misdemeanor operating a

       vehicle with a blood alcohol content of at least .08 percent but less than .15


       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 8 of 15
       percent is factually a lesser-included offense of Class A misdemeanor operating

       a vehicle while intoxicated in a manner that endangers a person. We must

       reverse Conlin’s Class C misdemeanor conviction and remand with instructions

       that the trial court vacate the conviction.


[17]   Because we have reversed and remanded the matter of Conlin’s conviction on

       Count II, it is unnecessary to determine whether the trial court misapplied the

       statutory presumption with respect to that charge.


[18]   With respect to Count I, there is no evidence in the record that the trial court

       mentioned the statutory presumption in finding Conlin guilty. Intoxication, in

       pertinent part, is defined by statute as being under the influence of alcohol so

       that there is an impaired condition of thought and action and the loss of normal

       control of a person’s faculties. Ind. Code § 9-13-2-86 (2013). The State must

       establish that the defendant was impaired, regardless of her blood alcohol

       content. Miller v. State, 641 N.E.2d 64 (Ind. Ct. App. 1994), trans. denied.

       Evidence which can establish impairment includes: (1) the consumption of

       significant amounts of alcohol; (2) impaired attention and reflexes; (3) watery

       or bloodshot eyes; (4) the odor of alcohol on the breath; (5) unsteady balance;

       (6) failure of field sobriety tests; and (7) slurred speech. Fields v. State, 888
N.E.2d 304 (Ind. Ct. App. 2008).


[19]   The blood draw test results showed that Conlin’s blood alcohol content was

       .098 three hours after the accident. Trooper Mason testified that when he

       arrived at the scene of the accident, Conlin and Lanpher were walking from the


       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 9 of 15
       car and up the hill. He detected the odor of alcohol coming from Conlin. Her

       eyes were red, and her speech was slurred. Her balance was poor and she was

       swaying back and forth. Mason testified that during transport for the blood

       draw Conlin told him she had consumed her last alcoholic beverage at 6:00

       p.m. on July 20, 2016.


[20]   Trooper Mason also testified that Conlin failed the HGN field sobriety test.

       She challenges that evidence by arguing that Mason went against his training by

       conducting a field sobriety test on a subject who had a head injury, referring to

       the laceration under her eye. We consider this a request to reweigh the

       evidence and decline to do so. Drane v. State, 867 N.E.2d 144 (Ind. 2007). The

       trial court as the trier of fact heard the testimony and found Conlin guilty of

       Count I. We find no error here.


                                                        2.
[21]   Next, Conlin argues that the trial court erred by admitting her statement, which

       she made prior to receiving Miranda warnings, that she was driving the vehicle

       at the time of the accident.


[22]   Our standard of review of the admissibility of evidence is well established. We

       review a trial court’s decision to admit or exclude evidence for an abuse of

       discretion. Timberlake v. State, 690 N.E.2d 243 (Ind. 1997). An abuse of

       discretion will be found if a trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before the court. Joyner v. State, 678
N.E.2d 386 (Ind. 1997). If the trial court abused its discretion by admitting the

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 10 of 15
       challenged evidence, we will only reverse for the error if the error is inconsistent

       with substantial justice or if a substantial right of the party is affected.

       Timberlake, 690 N.E.2d 243. Error caused by the admission of evidence is

       harmless error for which we will not reverse a conviction if the erroneously

       admitted evidence was cumulative of other evidence that was appropriately

       admitted. Stephenson v. State, 742 N.E.2d 463 (Ind. 2001), cert. denied.


[23]   Conlin’s statements were made in response to Trooper Mason’s questions about

       the cause of the accident. Miranda’s procedural safeguards apply only to

       custodial interrogation. Orr v. State, 472 N.E.2d 627 (Ind. Ct. App. 1984).

       They are not applicable to general on-the-scene investigation in a noncoercive

       atmosphere. Id. Trooper Mason testified that Conlin was not in custody when

       she made those statements. She and Lanpher were walking up the hill when

       they encountered the trooper and were not restrained. After those statements

       were made, Conlin was taken to the ambulance to be evaluated by medical

       personnel and then later performed the HGN test.


[24]   Conlin relies on Moore v. State, 723 N.E.2d 442 (Ind. Ct. App. 2000), but that

       case is factually distinguishable. In Moore, upon the officer’s arrival at the scene

       of an accident, he placed the defendant in the back seat of his car. The

       defendant could not leave the scene and had a duty to provide information for

       the officer’s accident report. A panel of this court described it as a custody-type

       situation, but that the defendant was not in custody until the officer knew or

       should have known he was investigating a potential crime rather than just an

       accident when questioning the defendant. We held that Miranda warnings were

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 11 of 15
       not required because the statements were made when the defendant was not in

       custody and the officer was not yet aware that he was at a crime scene. Id.


[25]   The facts here demonstrate that, unlike Moore, Conlin was not in a custody-type

       situation, but like Moore the officer did not yet know he was investigating a

       crime when the statements were made. Miranda warnings were not necessary.

       We find no abuse of discretion in the trial court’s decision to deny the oral

       motion to suppress and admit Conlin’s statements.


                                                        3.
[26]   Conlin contends that the trial court erred by admitting statements made by

       Lanpher under the excited utterance exception to the hearsay rule. As stated

       above, we review a trial court’s decision to admit or exclude evidence for an

       abuse of discretion. Timberlake, 690 N.E.2d 243.


[27]   Lanpher did not testify at trial. Trooper Mason testified about Lanpher’s

       responses to him while investigating the cause of the accident. The challenged

       testimony is hearsay under Indiana Evidence Rule 801. Hearsay is an out-of-

       court statement offered to prove the truth of the matter asserted, and it is

       inadmissible unless it falls under a hearsay exception. Ind. R. Evid. 801. An

       excited utterance is “[a] statement related to a startling event or condition made

       while the declarant was under the stress of excitement caused by the event or

       condition” and is not excluded by the hearsay rule. Ind. R. Evid. 803(2).


[28]   “To meet the excited utterance exception, three elements must be present: (1) a

       ‘startling event or condition’ has occurred; (2) the declarant made a statement
       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 12 of 15
       while ‘under the stress or excitement caused by the event or condition;’ and (3)

       the statement was ‘related to the event or condition.’” Young v. State, 980
N.E.2d 412, 421 (Ind. Ct. App. 2012) (quoting Lawrence v. State, 959 N.E.2d
385, 389 (Ind. Ct. App. 2012)). “This is not a mechanical test, and the

       admissibility of an allegedly excited utterance turns on whether the statement

       was inherently reliable because the witness was under the stress of the event and

       unlikely to make deliberate falsifications.” Sandefur v. State, 945 N.E.2d 785,

       788 (Ind. Ct. App. 2011) (quoting Boatner v. State, 934 N.E.2d 184, 186 (Ind. Ct.

       App. 2010)). “The heart of the inquiry is whether the declarant was incapable

       of thoughtful reflection.” Id. “Although the amount of time that has passed is

       not dispositive, a statement that is made long after the startling event is usually

       less likely to be an excited utterance.” Id.


[29]   Conlin cites to the time–thirty minutes–between the accident and when

       Lanpher made the statements to Trooper Mason. We have already noted that

       the amount of time that has passed is not dispositive. Id. Here, Lanpher was in

       the process of ascending the hill from the vehicle’s resting place when Trooper

       Mason asked about the cause of the accident. Lanpher, using animated and

       colorful language, described the events that had happened and identified Conlin

       as the driver of the vehicle. All three elements for an excited utterance were

       present.


[30]   We also note that both before and after Conlin received her Miranda warnings,

       she gave the same responses to Trooper Mason. Lanpher’s statements were

       cumulative of those made by Conlin.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 13 of 15
[31]   Conlin also argues that the statements should not have been admitted because

       she was deprived of the opportunity to cross-examine Lanpher about those

       statements, citing Michigan v. Bryant, 562 U.S. 344 (2011). Conlin argues that

       thirty minutes after the crash, even though Conlin and Lanpher had not

       received medical assistance, there was no ongoing emergency.


[32]   Our supreme court addressed Michigan v. Bryant and other cases decided before

       it in Ward v. State, 50 N.E.3d 752, 757-58 (Ind. 2016). The court, quoting

       Bryant, wrote the following:


               Statements are nontestimonial when made in the course of police
               interrogation under circumstances objectively indicating that the
               primary purpose of the interrogation is to enable police assistance
               to meet an ongoing emergency. They are testimonial when the
               circumstances objectively indicate that there is no such ongoing
               emergency, and that the primary purpose of the interrogation is
               to establish or prove past events potentially relevant to later
               criminal prosecution. . . . The existence vel non of an ongoing
               emergency is not the touchstone of the testimonial inquiry.
               Rather, whether an ongoing emergency exists is simply one
               factor . . .that informs the ultimate inquiry regarding the primary
               purpose of an interrogation.
       (internal quotation marks and citations omitted).


[33]   The circumstances here show that Lanpher’s responses to Trooper Mason’s

       questions “what happened” and “are you okay,” were non-testimonial in

       nature. Tr. Vol. II, p. 26. The primary purpose of Trooper Mason’s questions

       was to determine the cause of the accident and to determine the extent of the

       injuries of those involved in a severe roll-over accident. Applying Bryant and


       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018   Page 14 of 15
       Ward to this case, we conclude that the Trooper was asking questions as part of

       an ongoing emergency, the primary purpose of which did not involve

       establishing evidence for trial. Conlin’s right to confrontation was not violated,

       and the trial court did not abuse its discretion by admitting the statements under
                                                                             6
       the excited utterance exception to the hearsay rule.


[34]   In light of the foregoing we affirm in part, and reverse and remand in part.


[35]   Judgment affirmed in part, and reversed and remanded in part.


       Baker, J., and Najam, J., concur.




       6
         The trial court stated that the statements were admitted for a limited purpose without explaining what that
       limited purpose was. We consider this statement to be superfluous because Lanpher’s statements were
       properly admitted.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1709-CR-2080 | May 18, 2018              Page 15 of 15